Citation Nr: 1711653	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  08-33 957A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a splenectomy.  

4.  Entitlement to service connection for a right leg disorder.  

5.  Entitlement to service connection for a left leg disorder.  

6.  Entitlement to service connection for an anxiety disorder.  

7.  Entitlement to service connection for sleep apnea.  

8.  Entitlement to service connection for hypertension.  

9.  Entitlement to compensation under 38 U.S.C.A § 1151 for a staph infection and a left upper quadrant scar.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to April 1964 and from March 1965 to March 1968.  

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from February 2007 and March 2008 decisions of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2008, the Veteran appeared at a personal hearing at the RO.  In September 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  

In April 2012, the Board issued a decision, finding that new and material evidence had not been received to reopen the claims of entitlement to service connection for a right knee disorder, a left knee disorder, and for a splenectomy; dismissed the claims of entitlement to service connection for a right leg disorder, a left leg disorder, an anxiety disorder, sleep apnea, and for hypertension; and denied the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a staph infection and a left upper quadrant scar.  

In the April 2012 decision, the Board also found that new and material evidence had been received to reopen the claim of entitlement to service connection for a low back disorder and post traumatic stress disorder (PTSD), and thereafter remanded the matters for additional development.  By an April 2013 rating decision, the RO granted service connection for PTSD and assigned evaluations of 0 percent, from February 23, 2007, and 70 percent from March 14, 2013.  By rating decision dated in June 2015, a 100 percent evaluation was assigned from September 22, 2014.  

Accordingly, the issue of entitlement to service connection for a low back disorder will not be disturbed by this vacatur.  The matter remains on appeal and will be returned for appellate review if service connection remains denied.  However, the matter of entitlement to service connection for PTSD has been resolved.  Further, although the Veteran has expressed disagreement with the assigned effective date(s), that matter is being addressed by the RO, and currently is not ripe for appellate review.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).  

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the September 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.  

Accordingly, the April 2012 Board decision is vacated.  



	                        ____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


